PER CURIAM.
The orders permanently committing appellant's two children are affirmed. We write only to note that appellee’s brief, although reflecting considerable care and expertise in preparation, is marred by the failure to respond to the points on appeal as stated by appellant. Although the inconvenience to the court was only minor in this case, our review would have been simplified had the appellee’s brief proceeded to respond to appellant’s arguments in a more orderly fashion. See Morris, Oral Arguments and Written Briefs — DCA Judges Comment, 62 Fla.Bar 23, 24 (May 1988).
AFFIRMED.
SMITH, C.J., and JOANOS and ZEHMER, JJ., concur.